DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-3, 10, 14-15, 17, 19, 31, 35, 37, 39, 41, 45, 48, 50, and 51-52 are drawn to a multi-distance, multi-wavelength diffuse correlation spectroscopy (MD-MW DCS) system.
Group II, claim 53, drawn to a method for making a multiple distance, multiple wavelength diffuse correlation spectroscopy measurement of scattering particle dynamics.
Group III, claim 54, drawn to a method for determining absorption coefficient, the reduced scattering coefficient, or the blood flow index.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups lack unity of invention because even though the inventions of these groups require the technical feature of one or more DCS light sources, the one or more DCS light sources configured to emit at least a first light having a first wavelength and a second light having a second wavelength, the one or more DCS light sources configured to transmit the first light and the second light into a target medium, the first wavelength and the second wavelength are different; one or more DCS detectors, the one or more DCS detectors configured to receive at least a portion of the first light and at least a portion of the second light from the target medium, the DCS detector configured to generate a DCS detector signal in response , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Cheng (PGPUB No. US 2008/0200784; Paragraph 0050 teaches multiple light sources 120 and photodetectors 130. Each emitting light of a different wavelength. See Fig. 7. Paragraph 0049 teaches that the blood content and the oxygen saturation in vessels can be observed. Paragraph 0051 teaches the detection of light at multiple wavelengths that are different from one another. Paragraphs 0052-0050 teach the determination of signals based on the light detection. Claim 9 teaches the determination of blood vessel pulse, volume, oxygenation, flow, and content. Abstract teaches correlation to blood vessel parameters). Therefore, the use of one or more light source to emit lights with different wavelengths, the use of detectors to detect the lights to generate the portions of lights, and determine target mediums lacks novelty and does not make a contribution to the art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793